Citation Nr: 0405535	
Decision Date: 02/27/04    Archive Date: 03/05/04

DOCKET NO.  98-00 270A	)	DATE
	)
	)

Received on appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Determination of proper initial rating for a testicular 
disability involving varicocele, hydrocele, and spermatocele, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Counsel



INTRODUCTION

The appellant served on active duty from December 1993 to 
September 1996.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 1997 rating decision issued by the 
Oakland, California, Department of Veterans Affairs (VA) 
Regional Office.  Subsequently, the claims file was 
transferred to the Regional Office (RO) in Nashville, 
Tennessee, in January 1998.

This case was before the Board in January 2001, at which time 
it was remanded  to the RO for additional development.  In 
April 2003, as the RO had failed to perform the prior 
development requests by the Board, the Board had no choice 
but to, once again, remand the veteran's case to the RO for 
compliance with the requested development and the 
requirements of Stegall v. West, 11 Vet. App. 268 (1998).  At 
present, the case is before the Board for appellate 
adjudication.

Additionally, the Board notes that, in a July 1998 VA form 
21-4138 (Statement in Support of Claim), the veteran 
requested a hearing before a hearing officer.  However, in a 
July 30, 1998 note, the veteran further indicated that he 
would be satisfied with a Decision Review Officer (DRO) 
review.  Thus, a DRO review/conference was held in August 
1998.  As the record does not contain further indication that 
the veteran or his representative has requested that an 
additional RO hearing be scheduled, the Board deems the 
veteran's July 1998 request for a hearing withdrawn.  See 38 
C.F.R. § 20.700-20.704 (2003).


FINDINGS OF FACT

1.  The VA has fulfilled its duty to assist the veteran by 
obtaining and fully developing all relevant evidence 
necessary for the equitable disposition of the issue 
addressed in this decision.

2.  The veteran's service-connected testicular disability is 
not currently characterized by recurrent symptomatic 
infection requiring drainage, frequent hospitalization 
(greater than 2 times/year), and/or requiring continuous 
intensive management; by complete atrophy of both testes; by 
the absence of both testes; and/or testicular varicose veins.


CONCLUSION OF LAW

The criteria for the assignment of an initial in excess of 10 
percent for the service-connected testicular disability 
involving varicocele, hydrocele, and spermatocele have not 
been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 
C.F.R. 
§§ 3.321, 4.1-4.14, 4.20, 4.104, 4.115b, Diagnostic Codes 
7120, 7523, 7524, 7525 (2003); 38 C.F.R. § 4.104, Diagnostic 
Code 7120 (as effective prior to January 12, 1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In August 2001, VA issued regulations to implement the 
Veterans Claims Assistance Act of 2000 (VCAA).  66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified as amended at 38 C.F.R. 
§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The amendments were 
effective November 9, 2000, except for the amendment to 
38 C.F.R. § 3.156(a) which is effective August 29, 2001.  
Except for the amendment to 38 C.F.R. § 3.156(a), the second 
sentence of 38 C.F.R. § 3.159(c), and 3.159(c)(4)(iii), VA 
stated that the provisions of this rule merely implement the 
VCAA and do not provide any rights other than those provided 
in the VCAA.  66 Fed. Reg. 45,620, 45,629 (August. 29, 2001).  
Accordingly, in general where the record demonstrates that 
the statutory mandates have not been satisfied, the 
regulatory provisions likewise are not satisfied.  However, 
in this case, for the reasons set forth below, the VA has 
complied with the VCAA, as well as the recent implementing 
regulations, in reference to the issue addressed in this 
decision.

First, VA has a duty to notify the claimant and the 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. § 
5103A (West 2002); 66 Fed. Reg. 45,630-45,632 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. § 3.159(b)); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The veteran has been 
informed of the evidence needed to show his entitlement to an 
increased rating for a testicular disability involving 
varicocele, hydrocele, and spermatocele via the January 1997, 
November 1997 and August 1998 rating decisions; the November 
1997 statement of the case; and the August 1998, November 
2002 and October 2003 supplemental statements of the case.  
Specifically, the appellant has been informed of the need to 
provide evidence showing that his testicular disability 
involving varicocele, hydrocele, and spermatocele is more 
severe than currently rated by the RO.  Finally, via a May 
2003 RO letter and the October 2003 supplemental statement of 
the case, the veteran was provided with specific information 
concerning the VCAA.  Therefore, the notification requirement 
has been satisfied.  See Quartuccio, supra.

Secondly, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the case.  38 U.S.C.A. § 
5103A (West 2002); 66 Fed. Reg. 45,630-45,632 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. § 3.159(c)).  In this case, 
all available and identified medical records have been 
obtained, including the veteran's treatment records from the 
Nashville VA Medical Centers, and the multiple VA examination 
reports dated from 1996 to 2003.  Additionally, during the 
April 2003 Board remand and via the May 2003 RO letter, the 
veteran was informed that additional development was being 
performed by the RO and was given the opportunity to submit 
additional evidence or argument in support of his case.  As 
such, the Board finds that no additional identified evidence, 
which may aid the veteran's claim or might be pertinent to 
the bases of the claim, remains outstanding.  Thus, the duty 
to assist requirement has been satisfied.  See Quartuccio, 
supra.

The Board notes that in Pelegrini v. Principi, No. 01-944 
(U.S. Vet. App. January 14, 2003), the United States Court of 
Appeals for Veterans Claims (Court) discussed the statutory 
requirement in 38 U.S.C.A. § 5103(a) that VCAA notice be sent 
to a claimant before the initial adjudication of his claim.  
Satisfying the strict letter holding in Pelegrini would 
require the Board to dismiss every case that did not 
absolutely meet these standards.  Such an action would render 
a rating decision promulgated prior to providing the veteran 
full VCAA notice void ab initio, which in turn would nullify 
the notice of disagreement and substantive appeal filed by 
the veteran.  In other words, strictly following Pelegrini 
would require that the entire rating process be reinitiated 
from the very beginning.  That is, the claimant would be 
provided VCAA notice and an appropriate amount of time to 
respond before an initial rating action.  Following the 
rating decision, the claimant would have to file a new notice 
of disagreement, a new statement of the case would be 
required, and finally, the submission of a new substantive 
appeal by the claimant.  The prior actions of the veteran 
would be nullified by a strict reading of Pelegrini, and 
essentially place the appellant at the end of the line of 
cases waiting to be adjudicated.  

There is no statutory authority that renders the initial 
adjudication of the veteran's claim null and void because of 
lack of strict VCAA compliance.  Furthermore, the Board does 
not believe that voiding the rating decisions is in this 
veteran's best interests.  Simply put, in this case, the 
claimant was provided every opportunity to submit evidence, 
and to attend a hearing at the RO before a hearing officer or 
before a Veterans Law Judge at the RO or in Washington, D.C.  
He was provided with notice of the appropriate law and 
regulations.  He was provided notice of what evidence he 
needed to submit, and notice of what evidence VA would secure 
on his behalf.  He was given ample time to respond.  The 
veteran was not prejudiced because he does not, as the Court 
noted in Pelegrini, have to "overcome an adverse 
determination."  There is no final adverse determination of 
his claim.  The Board does a de novo review of the evidence 
and is not bound by the RO's prior conclusions in this 
matter. 

Hence, not withstanding Pelegrini, to allow the appeal to 
continue would not be prejudicial error to the claimant.  
Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
further evidence he should submit to substantiate his 
claim." Conway v. Principi, No. 03-7072 (Fed. Cir. Jan. 7, 
2004).  Simply put, while perfection is an aspiration, the 
failure to achieve it in the administrative process, as 
elsewhere in life, does not, absent injury, require a repeat 
performance.  Miles v. M/V Mississippi Queen, 753 F.2d 1349, 
1352 (5th Cir. 1985); see also Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  Therefore, for these reasons, 
the Board finds that the intent and purpose of the VCAA were 
satisfied by the notice given to the veteran, and he was not 
prejudiced by any defect in the timing of that notice.

In this case, in a January 1997 rating decision, the veteran 
was granted service connection and a 0 percent initial rating 
was assigned for bilateral varicocele and right hydrocele, 
under Diagnostic Code 7599-7120 effective September 1996, the 
original date of claim.  As the veteran expressed 
disagreement with the initial rating assigned in a May 1997 
notice of disagreement, a statement of the case was issued in 
November 1997.  The veteran perfected his appeal regarding 
this issue in December 1997.  However, in an August 1998 
rating decision, the veteran's disability was recharacterized 
as bilateral varicocele, right hydrocele and right 
spermatocele (formerly rated under Diagnostic Code 7599-
7120), and the award was increased to a 10 percent initial 
rating, under Diagnostic Code 7599-7525, effective September 
1996 (the original date of claim).  The veteran was also 
awarded a temporary total evaluation under 38 C.F.R. § 4.30 
from December 30, 1997 to prior to March 1, 1998.  At 
present, the veteran is seeking an increased initial rating 
in excess of 10 percent for the service-connected testicular 
disability involving varicocele, hydrocele, and spermatocele.

Disability evaluations are determined by evaluating the 
extent to which the veteran's service-connected disabilities 
affect his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his  
symptomatology with the criteria set forth in the VA Schedule 
for Rating Disabilities (Rating Schedule).  See 38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2003).  
Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  In addition, an appeal from the initial assignment 
of a disability rating requires consideration of the entire 
time period involved, and contemplates "staged ratings" 
where warranted.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7 (2003).

A varicocele is not listed under the VA Rating Schedule.  
When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but also the 
anatomical localization and symptomatology are closely 
analogous.  Conjectural analogies will be avoided, as will 
the use of analogous ratings for conditions of doubtful 
diagnosis, or for those not fully supported by clinical and 
laboratory findings, nor will ratings assigned to organic 
disease and injuries be assigned by analogy to conditions of 
functional origin.  See 38 C.F.R. § 4.20.

In this case, the evidence includes treatment records from 
the Nashville VA Medical Center from 1997 to 2002, which 
describe the treatment the veteran has received over time for 
his testicular disability.  Specifically, December 1997 
notations show the veteran had surgery for excision of a 
right spermatocele, with ultrasound also showing right 
hydrocele.  March 1998 notations reveal a diagnosis of 
chronic epididymitis/prostatitis.  September 2001 notations 
indicate he was not working at this time, but was a full time 
student at Nashville Tech.  And June 2002 notations indicate 
a diagnosis of hypertension, testicular pain, and renewed 
Prazosin and on Elavil.

A January 2000 VA genitourinary examination report indicates 
the veteran had a history of right epididymal cyst and was 
positive for urgency and post void dribbling, and that his 
symptoms had a significant effect on his activities.

A March 2000 VA genitourinary examination report further 
notes that the veteran was a 24 year old male who was 
followed for lower urinary tract symptoms and chronic 
orchialgia which seemed to be improving.  It was pointed out 
that a July 1999 urodynamics test revealed the presence of 
sensory urgency.  He was on Imipramine yielding some relief, 
and his voiding symptoms included frequency and urgency which 
was improved if caffeinated beverages were avoided.  At this 
time, the veteran denied lethargy, anorexia, and weight loss 
or gain.  He had no recurrent urinary tract infection, renal 
colic, bladder stones or acute nephritis.  He had not 
required hospitalization during the past year for any lower 
urinary tract disease, had not had operations of his urinary 
tract symptoms, had not required catheterization or drainage 
procedures, and had normal erectile function.  In the past, 
his symptoms of orchialgia and lower urinary tract symptoms 
had significantly affected his quality of life, but at the 
time of this examination his symptoms were stable and he 
appeared to have adapted and to be able to participate in his 
usual daily activities and occupation.  The veteran's 
diagnoses included sensory urgency adequately managed with 
Imipramine and Prazosin, and stable chronic orchialgia 
managed with Gabapentin.

An April 2000 addendum to the March 2000 VA examination 
report further notes that the veteran's claims folder was 
reviewed, along with VA Medical Center records and VA 
examination reports.  During the examination, the veteran's 
testicles were normal, had no varicocele, epididymitis or 
orchitis.  He was also on Gabapentin and Imipramine.  The 
examiner further noted that the veteran's testicular pain was 
not related to varicocele, spermatocele or right hydrocele.  
The veteran's diagnosis was chronic testicular pain with 
unknown etiology.

A May 2003 VA examination report by an orthopedist shows the 
veteran was well developed and nourished in no acute 
distress.  He had a circumcised male phallus with no lesions, 
no inguinal hernias, and testes easily palpable and of normal 
size without masses noted.  He had a well-healed midline 
scrotal incision from a prior surgery, no epididymal cyst 
recurrence, and no significant tenderness to palpation of 
scrotum or testes.  The veteran's diagnoses included sensory 
urgency well managed with Imipramine and Prazosin, stable 
chronic orchialgia which had significantly improved over the 
past two years with occasional symptoms, and status post 
three year urologic surgery including epididymal cyst 
removal, hemiscrotal clot evacuation and vasectomy.  The 
examiner further noted that the veteran's urological problems 
appeared stable, that he did not have evidence of varicose 
veins, chronic epididymal orchitis or renal dysfunction or 
any other residuals from urinary tract infection.  As well, 
he did not have evidence of varicosities of his pampiniform 
plexus, palpable veins or edema, pain with standing or 
walking or increased pigmentation or eczema.  He did not have 
significant functional restrictions from pain on motion, and 
his increased urinary frequency affected his every day life 
requiring the veteran to take breaks for urination, but 
otherwise his symptoms appeared stable.

Lastly, an August 2003 VA examination report by an urologist 
indicates that he read and concurred with the May 2003 VA 
examination report by the orthopedist.  Additionally, upon 
examination, the veteran had normal circumcised penis with 
bilateral testicular tenderness and epididymal tenderness, 
and no evidence of inguinal hernias.  The ureters palpated 
benign with no evidence of any stricture.  He also had normal 
male escutcheon, good sphincter tone and prostate 1+ tender 
with no distinct nodules appreciated.  The examiner's 
impression was that the veteran had testalgia, and that the 
pain he had from his in-service injury and obvious 
intervention to include operation was going to be permanent.  
And, although it would not resolve itself, it would decrease 
somehow with time.  Moreover, the examiner noted that a young 
man who has had testicular surgery at that age, the 
irritation was within the nerve, and generally had testalgia 
or orchialgia for life.    

With respect to the applicable law, a varicocele may be rated 
by analogy to chronic epididymo-orchitis under Diagnostic 
Code 7525.  Under that Code a rating may be assigned as for 
urinary tract infection.  A 10 percent evaluation may be 
assigned when the urinary tract infection requires long term 
drug therapy, 1-2 hospitalizations per year and/or requiring 
intermittent intensive management.  A 30 percent rating is 
assigned for recurrent symptomatic infection requiring 
drainage, frequent hospitalization (greater than 2 
times/year), and/or requiring continuous intensive 
management.  38 C.F.R. § 4.115b, Diagnostic Code 7525 (2003).  
However, in this case, per the March 2000 VA examination 
report, the veteran clearly did not have recurrent urinary 
tract infection, renal colic, bladder stones or acute 
nephritis.  He had not required hospitalization during the 
past year for any lower urinary tract disease, had not had 
operations of his urinary tract symptoms, had not required 
catheterization or drainage procedures, and had normal 
erectile function.  And, per the May 2003 VA examination 
report, the veteran's urological problems appeared stable, 
and did not have evidence of varicose veins, chronic 
epididymal orchitis or renal dysfunction or any other 
residuals from urinary tract infection.  As such, an 
increased initial rating in excess of 10 percent for 
testicular disability involving varicocele, hydrocele, and 
spermatocele is not warranted under Diagnostic Code 7525.  
See 38 C.F.R. § 4.115b, Diagnostic Code 7525 (2003).  

As noted above, the veteran's testicular disability involving 
varicocele, hydrocele, and spermatocele is currently rated 
under Diagnostic Code 7599-7525.  However, the Board will 
also consider other potentially applicable Diagnostic Codes, 
which in this case include Diagnostic Codes 7599-7523, 7599-
7524, and 7199-7120.  See Butts v. Brown, 5 Vet. App. 532 
(1993) (implicitly holding that the BVA's selection of a 
Diagnostic Code may not be set aside as "arbitrary, 
capricious, an abuse of discretion, or otherwise not in 
accordance with law," if relevant data is examined and a 
reasonable basis exists for its selection) (Citations 
omitted).

The Board finds that the veteran's testicular disability may 
also be rated by analogy to testicular atrophy.  A 
noncompensable evaluation may be assigned for complete 
atrophy of one testis, and 20 percent for complete atrophy of 
both testes.  See 38 C.F.R. § 4.115b, Diagnostic Code 7523 
(2003).  In this case, however, there is no competent medical 
evidence to suggest that the veteran suffers from bilateral 
testicular atrophy.  Per the April 2000 addendum to the March 
2000 VA examination report, the veteran's testicles were 
normal, had no varicocele, epididymitis or orchitis.  The 
veteran's testicular pain was not found to be related to 
varicocele, spermatocele or right hydrocele, and the veteran 
was diagnosed with chronic testicular pain with unknown 
etiology.  Additionally, per the May 2003 VA examination 
report, he had stable chronic orchialgia which had 
significantly improved over the past two years with 
occasional symptoms, and his urological problems appeared 
stable with no evidence of varicose veins, chronic epididymal 
orchitis or renal dysfunction.  As such, an initial rating in 
excess of 10 percent for testicular disability involving 
varicocele, hydrocele, and spermatocele is not warranted 
under Diagnostic Code 7523.  See 38 C.F.R. § 4.115b, 
Diagnostic Code 7523 (2003).  

The Board also notes that the veteran's testicular disability 
may be rated by analogy to post operative residuals of a 
testicular removal.  A noncompensable evaluation may be 
assigned for removal of one testis, and 20 percent for 
removal of both testes.  38 C.F.R. § 4.115b; Diagnostic Code 
7524 (2003).  In this case, the evidence clearly shows he has 
not had either testicle removed.  Per the August 2003 VA 
examination report, he had bilateral testicular tenderness, 
and was diagnosed with testalgia.  Hence, an initial rating 
in excess of 10 percent for testicular disability involving 
varicocele, hydrocele, and spermatocele is not warranted 
under Diagnostic Code 7524.  See 38 C.F.R. § 4.115b, 
Diagnostic Code 7524 (2003).  

The Board also finds that the veteran's testicular disability 
may be evaluated by analogy to varicose veins under 
Diagnostic Code 7120.  In this regard, a varicocele is 
defined as "a varicose condition of the veins of the 
pampiniform plexus..." DORLAND'S ILLUSTRATED MEDICAL 
DICTIONARY, 1933 (29TH Edition, 2000) (emphasis added).

The Board notes, however, that the rating criteria for 
diseases of the arteries and veins were revised effective 
January 12, 1998, about a year and half prior to September 
1996 (the veteran's claim date and effective date for service 
connection).  Because the veteran's claim was received before 
the regulatory change occurred, the veteran is entitled to 
have applied whichever set of regulations provide him with 
the higher rating, at least after the January 1998 effective 
date of the new regulations.  See 38 U.S.C.A. 5110(g).

Under Diagnostic Code 7120 as effective prior to January 12, 
1998, a disability characterized by varicose veins warranted 
the assignment of a 10 percent rating for moderate disability 
due to varicosities of the superficial veins below the knees, 
with symptoms of pain and cramping on exertion, unilateral or 
bilateral.  A 30 percent rating was assigned for bilateral, 
and a 20 percent rating for unilateral, for moderately severe 
disability, involving superficial veins above and below the 
knee, with varicosities of the long saphenous, ranging in 
size from one to two centimeters in diameter, with symptoms 
of pain or cramping on exertion, without involvement of the 
deep circulation.  See 38 C.F.R. § 4.104, Diagnostic Code 
7120 (as effective prior to January 12, 1998). 

Effective January 12, 1998, under the revised criteria of 
Diagnostic Code 7120, varicose veins manifested by 
intermittent edema of an extremity or aching and fatigue in a 
leg after prolonged standing or walking, with symptoms 
relieved by elevation of the extremity or compression 
hosiery, are rated 10 percent disabling.  A 20 percent rating 
is assigned for persistent edema, incompletely relieved by 
elevation of an extremity, with or without beginning stasis 
pigmentation or eczema. The Note to the revised Diagnostic 
Code 7120 specifies that the evaluations provided are for 
involvement of a single extremity, and that if more than one 
extremity is involved, each extremity must be evaluated 
separately.  See 38 C.F.R. § 4.104, Diagnostic Code 7120 
(2003). 

In this case, per the May 2003 VA examination report, it is 
clear that the veteran does not have testicular varicose 
veins.  As such, an increased initial rating in excess of 10 
percent for testicular disability involving varicocele, 
hydrocele, and spermatocele is not warranted under Diagnostic 
Code 7120.  See 38 C.F.R. 
§ 4.115b, Diagnostic Code 7120 (as effective prior to and as 
of January 12, 1998).  

In evaluating this disability, the Board reviewed the nature 
of the original disability and considered whether the veteran 
was entitled to a "staged" rating for his testicular 
disability involving varicocele, hydrocele, and spermatocele, 
as prescribed by the Court in Fenderson, supra.  As well, the 
Board finds that at no time since September 1996  has the 
evidence been in equipoise such as to warrant an initial 
disability rating in excess of 10 percent for the veteran's 
service-connected testicular disability involving varicocele, 
hydrocele, and spermatocele.  See 38 U.S.C.A. § 5107(b); see 
Massey v. Brown, 7 Vet. App. 204, 206-207 (1994); Hayes v. 
Brown, 5 Vet. App. 60, 69-70 (1993); Gilbert v. Derwinski, 1 
Vet. App. 49, 53-56 (1990).

The potential application of various provisions of Title 38 
of the Code of Federal Regulations (2003) have been 
considered whether or not they were raised by the appellant 
as required by the decision reached in Schafrath v. 
Derwinski, 1 Vet. App. 589, 593 (1991).  The Board has 
considered whether an extra-schedular evaluation pursuant to 
the provisions of 38 C.F.R. § 3.321(b)(1) (2003) is 
warranted.  In the instant case, however, there has been no 
showing that the veteran's testicular disability alone has 
caused marked interference with employment (i.e., beyond that 
contemplated in the currently assigned evaluation) or the 
need for frequent periods of hospitalization, or have 
otherwise rendered impracticable the application of the 
regular schedular standards.  Specifically, the Board finds 
that, although the medical evidence shows the veteran is 
currently unemployed, it appears he is currently a full time 
student at Nashville Tech, per September 2001 notations from 
the Nashville VA Medical Center.  In essence, the Board finds 
that no evidence currently of record shows that there is an 
exceptional or unusual disability picture in this case, which 
renders impracticable the application of the regular 
schedular standards.

With respect to the disability at issue, the applicable 
rating criteria contemplate higher ratings.  However, the 
Board has not found the disability under consideration to be 
of such severity as to warrant assignment of a higher rating 
on a schedular basis other than that indicated above.  
Likewise then, referral for consideration for extra-schedular 
evaluations is not warranted here.  See Bagwell v. Brown, 9 
Vet. App. 237, 239 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).


ORDER

An initial rating in excess of 10 percent for a testicular 
disability involving varicocele, hydrocele, and spermatocele 
is denied.



	                        
____________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



